Title: To George Washington from Timothy Pickering, 3 March 1782
From: Pickering, Timothy
To: Washington, George


                        
                            Sir,
                            Philadelphia March 3. 1782.
                        
                        Your Excellency has been pleased to refer to my determination what boats, besides batteaux & two gun--boats, will be necessary on the Hudson. I shall be happy, nevertheless, to be favoured with your opinion on the
                            arrangements I have had in contemplation relative to this business.
                        The common batteaux being built with pine boards, are of course very tender, and altogether unsuitable for
                            the rough services to which those in common use are applied: they require, besides, at least five hands to work them to
                            advantage. These batteaux are chiefly used at West--Point. If two pettiaugers were provided for that station, the service,
                            I think, would be advanced. Four hands would navigate both. Two pettiaugers would bear, in transportation, as many stores
                            as six or eight batteaux. The bottoms of the pettiaugers being flat, & without keels; they will move in very
                            shallow water.
                        At Kingsferry there are heavy flat--bottomed boats only, in common use, which require five hands each, and
                            more in bad weather. For these I would substitute two pettiaugers, which in calm weather may be rowed with nearly as much
                            ease as a flat bottomed boat; and when at anytime there is a throng at the ferry, the pettiauger may take a flat boat in
                            tow; and thus carry over two loads at once. By employing, in this way, but few hands, Kingsferry ought nearly to maintain
                            itself, at such times as private people and their property can pass that way in safety. Both here and at West Point it
                            will be necessary to keep some batteaux ready for use; either in calm weather, or when an extraordinary transportation is
                            required; tho’ at Kingsferry the number may be very small.
                        The loss and destruction of boats are occasioned principally by their being committed to the management of
                            soldiers indiscrimanately. Until persons are employed whose sole duty it is to take care of them,
                            they never will be preserved. In ordinary service a boat should never move without one of those
                            persons in her. But to provide crews or even cox-swains, for all the boats, would create vast
                            expence.
                        On these principles I think it advisable to inlist a company of watermen, from which the boats in ordinary
                            service, at Newburgh-ferry, West-Point and Kingsferry, should be manned; the residual with their superintendant, to be
                            stationed at West Point, and have in charge all the boats not in common use. These spare boats may be collected, during the
                            campaign, in the creek opposite to West--Point; and being daily inspected by the spare watermen, & frequently by
                            their superintendant (who will be required to have every defect repaired as soon as discovered) they will be in constant
                            readiness for service. Thirty five or forty watermen will, I judge, be sufficient for all these purposes. The pay and
                            subsistence of such a company (they finding their own cloathing) for a year, will probably exceed in expence the pay,
                            cloathing and subsistance of an equal number of soldiers, with a subaltern to command them, by about two thousand dollars
                            only: while the mere bounty money of such a number of Massachusetts recruits will amount to ten thousand dollars.
                        The four pettiaugers, which on this plan must be built, may cost, together, perhaps sixteen hundred dollars,
                            exclusively of the sails, for which there is duck on hand. Or, admitting they should cost two thousand dollars, this is a
                            less sum than the pay and subsistence would amount to, of the additional number of watermen that would, without
                            pettiaugers, be necessary to man flat boats and batteaux. Besides, these pettiaugers will last many years, and fetch nearly
                            their first cost when the public have no farther use for them.
                        In case of any operations against New York, some of the pettiaugers may be withdrawn from the posts above, to
                            ply at Dobbs’ ferry, and up and down the river, in transporting of Stores. Each will carry a burthen equal to seventy or
                            eighty barrels of flour. I have the honour to be with the greatest respect, Your Excellency’s most obedt servant 
                        
                            Tim. Pickering Q.M.G.
                        
                    